 

EXHIBIT 10.1

RECAPITALIZATION SUPPORT AGREEMENT

This Recapitalization Support Agreement (the “Agreement”) dated as of
October 29, 2010 between: (a) Angiotech Pharmaceuticals, Inc. (“Angiotech”),
(b) the entities listed in Schedule A (together with Angiotech, the “Companies”
and each a “Company”), and (c) each of the other signatories hereto (each
exercising its independent judgment and subject to Section 16(a), a “Consenting
Noteholder” and collectively the “Consenting Noteholders”), with each Consenting
Noteholder being a holder of and/or investment advisor or manager with
investment discretion over Subordinated Notes, addresses the principal aspects
of the recapitalization of the Companies agreed to by the Companies and the
Consenting Noteholders as described in Section 1 hereof (the “Recapitalization”,
and the terms set out in Section 1 hereof being the “Recapitalization Terms”).
The Recapitalization is to be effectuated pursuant to the Exchange Offer or as
otherwise provided in this Agreement.

Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed thereto in Schedule B. The Consenting Noteholders and the
Companies are collectively referred to as the “Parties”. This agreement and all
schedules to this agreement are collectively referred to herein as the
“Agreement”.

 

1. Recapitalization

The Recapitalization Terms are as follows:

 

  (a) each Noteholder shall receive in exchange for its Subordinated Notes its
pro rata share of 90.0% of the New Common Shares (subject to dilution for New
Common Shares issued to Quill Creditors, if any) (where such pro rata share is
based on the principal amount of Subordinated Notes held immediately prior to
the Effective Time by such Noteholder in relation to the aggregate principal
amount of Notes held by all Noteholders immediately prior to the Effective Time
that are entitled to receive such consideration), provided that if the
Recapitalization Transaction is implemented pursuant to an Exchange Offer, only
those Noteholders who have duly consented to the Exchange Offer shall be
entitled to receive the consideration described in this Section 1(a) hereof;

 

  (b)

in addition to the New Common Shares received by the Noteholders pursuant to
Section 1(a) hereof, each Noteholder that on or prior to the Consent Date
executes (i) a support agreement in respect of the Recapitalization Transaction
with the Companies in substantially the form hereof or (ii) a Consent Agreement
substantially in the form attached hereto as Schedule C (each a “Consent Date
Noteholder”) shall receive on the Implementation Date, as additional
consideration in exchange for its Subordinated Notes, its pro rata share of 3.5%
of the New Common Shares (subject to dilution for New Common Shares issued to
Quill Creditors, if any) (where such pro rata share is based on the principal
amount of Relevant Notes held by such Consent Date Noteholder immediately prior
to the Effective Time in relation to the aggregate principal amount of Relevant
Notes held by all Consent Date Noteholders immediately prior to the Effective
Time), provided that if a Consent Date Noteholder Transfers Relevant Notes to a
transferee in accordance with Section 4(b) hereof, any and all



--------------------------------------------------------------------------------

 

entitlements to the consideration provided pursuant to this Section 1(b) in
respect of such Transferred Relevant Notes shall thereupon be transferred to
such transferee and such transferee shall thereupon be the Consent Date
Noteholder in respect of such Transferred Relevant Notes), provided that if the
Recapitalization Transaction is implemented pursuant to an Exchange Offer, only
those Noteholders who have duly consented to the Exchange Offer shall be
entitled to receive the consideration described in this Section 1(b) hereof;

 

  (c) each Existing Shareholder shall receive its pro rata portion of the
following in exchange for its Existing Shares (where such pro rata share is
based on the number of Existing Shares held by such Existing Shareholder
immediately prior to the Effective Time in relation to the aggregate number of
Existing Shares issued and outstanding immediately prior to the Effective Time):

 

  (i) 2.5% of the New Common Shares (subject to dilution for New Common Shares
issued to Quill Creditors, if any); and

 

  (ii) options to acquire 10.0% of the New Common Shares on a fully diluted
basis (subject to dilution for New Common Shares issued to Quill Creditors, if
any) on the Implementation Date exercisable at an equity strike price that
provides for a par recovery to the Noteholders, which options will mature on the
seventh anniversary of the Implementation Date (the “Options”); and

 

  (d) all existing options, warrants or other rights to purchase Existing Shares
shall be cancelled.

 

2. The Consenting Noteholders’ Representations and Warranties

Each Consenting Noteholder hereby represents and warrants, severally and not
jointly, to each of the other Parties (and acknowledges that each of the other
Parties is relying upon such representations and warranties) that:

 

  (a)

As of the date hereof: it either (i) is the sole legal and beneficial owner of
the principal amount of Subordinated Notes disclosed to Goodmans as of such
date, or (ii) has the investment and voting discretion with respect to the
principal amount of Subordinated Notes disclosed to Goodmans as of such date
(the amount of Subordinated Notes disclosed to Goodmans by such Consenting
Noteholder as of such date being the “Relevant Notes”; the Relevant Notes,
together with all claims, as defined in 11 U.S.C. § 101(5), held by the
Consenting Noteholder, as a holder of Subordinated Notes, including, without
limitation, the aggregate amount owing in respect of the Relevant Notes,
including accrued and unpaid interest and any other amount that such Consenting
Noteholder is entitled to claim pursuant to the Relevant Notes, its “Debt”); it
has the power and authority to bind the beneficial owner(s) of such Subordinated
Notes to the terms of this Agreement; and it has authorized and instructed
Goodmans to advise Angiotech, in writing, of the aggregate amount of
Subordinated Notes held by the Consenting Noteholders collectively as of the
date hereof, and shall cause

 

- 2 -



--------------------------------------------------------------------------------

 

Goodmans to promptly (and in any event, within two (2) Business Days) notify
Angiotech and its advisors of any change (upon actual knowledge of such change)
to the aggregate holdings of Subordinated Notes held by the Consenting
Noteholders, as well as update any writing delivered to Angiotech in respect
thereof.

 

  (b) To the best of its knowledge after due inquiry, there is no proceeding,
claim or investigation pending before any court, regulatory body, tribunal,
agency, government or legislative body, or threatened against it or any of its
properties that, individually or in the aggregate, would reasonably be expected
to impair such Consenting Noteholder’s ability to execute and deliver this
Agreement and to comply with its terms.

 

  (c) Its Debt is not subject to any liens, encumbrances, obligations or other
restrictions that would reasonably be expected to adversely affect its ability
to perform its obligations under this Agreement.

 

  (d) It is a sophisticated party with sufficient knowledge and experience to
properly evaluate the terms and conditions of this Agreement; it has conducted
its own analysis and made its own decision, in the exercise of its independent
judgment, to enter into this Agreement and it has obtained such independent
advice in this regard as deemed appropriate; and it has not relied on the
analysis or the decision of any Person other than its own independent advisors
(it being recognized that the Advisors that have been engaged by the Consenting
Noteholders, are not, by virtue of each engagement, advisors to any holders of
the Subordinated Notes, including such Consenting Noteholder, on an individual
basis).

 

  (e) The execution, delivery and performance by such Consenting Noteholder of
this Agreement:

 

  (i) are within its corporate, partnership, limited partnership or similar
power, as applicable;

 

  (ii) have been duly authorized, by all necessary corporate, partnership,
limited partnership or similar action, as applicable, including all necessary
consents of the holders of its equity interests where required; and

 

  (iii) except as set forth in Schedule E, do not require the consent of,
authorization by, approval of or notification to any Governmental Entity, other
than court approval of the court supervised proceedings contemplated hereby and
approval of the Toronto Stock Exchange and NASDAQ.

 

  (f) This Agreement constitutes a valid and binding obligation of such
Consenting Noteholder enforceable in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally or by general
principles of equity, whether asserted in a proceeding in equity or law.

 

- 3 -



--------------------------------------------------------------------------------

 

  (g) It is an accredited investor within the meaning of the rules of the United
States Securities and Exchange Commission under the Securities Act of 1933, as
amended, and the regulations promulgated thereunder, as modified by The
Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

  (h) It is an “accredited investor”, as such term is defined in National
Instrument 45-106 – Prospectus and Registration Exemptions of the Canadian
Securities Administrators (“NI 45-106”) and it was not created or used solely to
purchase or hold securities as an accredited investor as described in paragraph
(m) of the definition of “accredited investor” in NI 45-106.

 

3. The Companies’ Representations and Warranties

Each of the Companies hereby represents and warrants to each Consenting
Noteholder (and each of the Companies acknowledges that each of the Consenting
Noteholders is relying upon such representations and warranties) that:

 

  (a) The execution, delivery and performance by each of the Companies of this
Agreement:

 

  (i) are within its corporate, partnership, limited partnership or similar
power, as applicable;

 

  (ii) have been duly authorized, with respect to execution and delivery only,
by all necessary corporate, partnership, limited partnership or similar action,
as applicable, including all necessary consents of the holders of its equity
interests, where required;

 

  (iii) do not (A) contravene its certificate of incorporation, by-laws or
limited partnership agreement or other constating documents, as applicable,
(B) violate any judgment, order, notice, decree, statute, law, ordinance, rule
or regulation applicable to it or any of its properties or assets, (C) except as
disclosed in the Disclosure Letter, conflict with or result in the breach of, or
constitute a default under, or require a consent under, the credit agreement
governing the Wells Fargo Facility or any other documents or agreements related
to the Wells Fargo Facility, the FRN Indenture or any other Material Contract,
or (D) result in the creation or imposition of any lien or encumbrance upon any
of the property of the Companies; and

 

  (iv) except as set forth in Schedule E do not require the consent of,
authorization by, approval of or notification to any Governmental Entity, other
than court approval of the court-supervised proceedings contemplated hereby,
including without limitation the Recapitalization Proceedings and any
proceedings commenced in furtherance of an Alternate Recapitalization
Transaction, and approval of the Toronto Stock Exchange and NASDAQ.

 

- 4 -



--------------------------------------------------------------------------------

 

  (b) This Agreement constitutes a valid and binding obligation of such Company
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or by general principles of equity,
whether asserted in a proceeding in equity or law.

 

  (c) Except as disclosed in the Information and as otherwise contemplated by
this Agreement and the transactions contemplated hereby, since June 30, 2010
there has not been (i) any Material Adverse Effect, (ii) any Material
transaction to which any of the Companies is a party outside the ordinary course
of business or (iii) any Material change in the capital or outstanding
indebtedness and liabilities of the Companies (taken as a whole).

 

  (d) None of the Companies has any Material Liabilities except (i) Liabilities
which are reflected and properly reserved against in the Financial Statements,
(ii) Liabilities incurred after June 30, 2010 in the ordinary course of business
and consistent with past practice, (iii) current Liabilities arising in the
ordinary course under the Contracts to which the Companies are a party (other
than obligations which are required to be reflected on a balance sheet prepared
in accordance with GAAP).

 

  (e) As of the date of this Agreement, the authorized capital of Angiotech
consists of (i) 200,000,000 common shares, of which 85,185,197 shares are issued
and outstanding, and (ii) 50,000,000 shares of preferred stock, of which no
shares are issued and outstanding. Angiotech has no other capital stock
authorized or, as of the date of this Agreement, issued and outstanding.

 

  (f) As of the date of this Agreement, (i) 13,937,756 common shares of
Angiotech are reserved for issuance pursuant to Angiotech’s 2006 Stock Incentive
Plan, of which 9,575,742 shares are subject to outstanding options, and (ii) no
common shares of Angiotech are reserved for issuance upon exercise of
outstanding warrants. Except for the options in the preceding sentence, there
are no outstanding options, warrants, convertible securities or rights of any
kind to purchase or otherwise acquire shares of capital stock or other
securities of Angiotech.

 

  (g) Except as disclosed in the Information, no order halting or suspending
trading in securities of Angiotech or prohibiting the sale of such securities
has been issued to and is outstanding against Angiotech, and to the knowledge of
Angiotech and the directors and officers of Angiotech, as applicable, and except
as may be related to matters disclosed in the Information, no investigations or
proceedings for such purpose are pending or threatened.

 

  (h)

Since December 31, 2009, except as otherwise contemplated by this Agreement or
set forth in the Information, each of the Companies has conducted its business
only in the ordinary course consistent with past practice and there has not been
any resignation or termination of any officer, director or senior manager, or
any increase in the rate of compensation payable or to become payable by any of
the

 

- 5 -



--------------------------------------------------------------------------------

 

Companies to any officer, director or representative of the Companies (other
than standard increases in connection with general, regularly-scheduled reviews
consistent with past practice in respect of employees other than the top ten
highest paid employees of the Companies and other than in connection with the
KEIP), including the making of any loan to, or the payment, grant or accrual of
any Bonus Payment to any such Person.

 

  (i) Except as provided in Section 7(j) hereof, there have been no changes to
the compensation for the top ten highest paid employees of the Companies
(including the NEOs) from their compensation as disclosed in the Disclosure
Letter and none of the Companies have agreed to any, or become obligated to pay
any, Bonus Payments to the NEOs or any other employees, agents or consultants
except in connection with existing bonus or incentive plans. Angiotech has
provided Goodmans, on the date hereof, with complete copies of all bonus,
incentive or compensation plans applicable to the Companies.

 

  (j) Angiotech has provided to Goodmans on the date hereof complete copies of
all employment agreements for the senior officers of Angiotech and its
Subsidiaries, which are in full force and effect as of the date hereof, and
there have been no extension, supplements or amendments thereto; there are no
other written employment agreements for employees, agents or consultants to the
Companies earning $100,000 or more per annum, including all bonuses and other
cash compensation.

 

  (k) Other than as described in the Disclosure Letter or the Information, there
is not now pending or, to the knowledge of any of the senior officers or
directors of Angiotech, threatened against Angiotech or any of its Subsidiaries,
nor has Angiotech or any of its Subsidiaries received notice in respect of, any
claim, potential claim, litigation, action, suit, arbitration or other
proceeding by or before any court, tribunal Government Entity, securities
commission or regulatory body, which would be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect, and there is no
fact known to the senior officers and directors of Angiotech that would
reasonably be expected to result in any such claim, potential litigation,
action, suit, arbitration or other proceeding.

 

  (l) Except as disclosed in the Disclosure Letter:

 

  (i) all of the Companies’ Material Intellectual Property has been duly
registered in, filed in or issued by the appropriate patent and/or trademark
offices, and has been properly maintained and renewed in accordance with all
applicable Laws and regulations in all material respects;

 

  (ii) there are no Material claims or demands of any other Person pertaining to
the Companies’ Intellectual Property and no Material proceedings are currently
pending or, to the knowledge of Angiotech, threatened, which challenge
Angiotech’s or its Subsidiaries’ rights in respect thereof; and

 

- 6 -



--------------------------------------------------------------------------------

 

  (iii) to the knowledge of the Companies, none of the Companies’ Material
Intellectual Property is being infringed by any other Person and there is no
pending or threatened claim or litigation contesting the validity or
enforceability of the Companies’ Material Intellectual Property or the right of
the Companies to practice or exercise any rights in the Companies’ Material
Intellectual Property; and

 

  (iv) no claim is currently pending or being threatened charging Angiotech or
any subsidiary of Angiotech with infringement of any third party patent, trade
name, trademark or copyright.

 

  (m) Complete and accurate copies of all Material contracts and amendments
thereto, including, without limitation, Material Intellectual Property licensing
agreements, as set forth on Schedule D (the “Material Contracts”) have been
delivered to or otherwise made available for review by Goodmans prior to the
date hereof, and all such agreements are in full force and effect, except as
would not reasonably be expected to result in a Material Adverse Effect. All of
the Material Contracts are valid, binding and enforceable in accordance with
their terms against the Company or Companies party thereto, except (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors or (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity). As of the
date of this Agreement, except as disclosed in the Disclosure Letter, there is
no existing (or threatened in writing) default or dispute with respect to any of
the Material Contracts that would reasonably be expected to result in a Material
Adverse Effect.

 

  (n) Each of the Companies has conducted its business in compliance with all
Laws and no Company has received any notice to the effect that, or has otherwise
been advised that, such Company is not in compliance with such Laws, other than
any such non-compliance as would not reasonably be expected to result in a
Material Adverse Effect.

 

  (o) Angiotech has provided to Goodmans on the date hereof a restructuring
budget reflecting Angiotech’s current best estimate of the costs of completing
the Recapitalization Transaction. All retainers and economic terms for the
engagement of professionals and advisors engaged by Angiotech (or any of its
Subsidiaries) as of the date hereof, including with respect to the
Recapitalization (other than retainers for local counsel that are not material),
have been disclosed in writing to Goodmans on the date hereof and all material
fees currently anticipated to be payable thereunder in connection with the
Recapitalization are reflected in the restructuring budget.

 

  (p) The estimated quantum of all Bonus Payments expected to be paid to the
senior executives of Angiotech and its Subsidiaries for the current fiscal year
have been disclosed to Goodmans on the date hereof.

 

- 7 -



--------------------------------------------------------------------------------

 

  (q) All documents and information filed with relevant securities regulators by
the Companies since December 31, 2008, at the time filed, (i) complied with all
applicable Laws in all material respects and (ii) did not contain any untrue
statement of a Material fact or omit to state a Material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

  (r) Except as would not have a Material Adverse Effect:

 

  (i) the Companies are in possession of all franchises, grants, authorizations,
licenses, establishment registrations, product listings, permits, easements,
variances, exceptions, consents, certificates, approvals and orders of any
governmental or regulatory authority, including, without limitation, Health
Canada, the Food and Drug Administration (the “FDA”) and similar authorities in
the Canada, the U.S. and other jurisdictions necessary for the Companies to
carry on their business as it is now being conducted (the “Company Permits”),
and no suspension or cancellation of any of the Company Permits is pending or,
to the knowledge of the Companies, threatened, except where the failure to have
or the suspension or cancellation of, any of the Company Permits would not,
individually or in the aggregate, have a Material Adverse Effect;

 

  (ii) all of the clinical studies which have been, or are being conducted by or
for the Companies, are being conducted in material compliance with generally
accepted good clinical practices and all applicable requirements;

 

  (iii) to the knowledge of the Companies, the Companies have not (A) made any
untrue statement of a material fact or fraudulent statement to Health Canada,
the FDA or any governmental or regulatory authority; or (B) failed to disclose a
material fact required to be disclosed to Health Canada, the FDA or similar
governmental or regulatory authority;

 

  (iv) to the knowledge of the Companies, no Company has received any written
notice that Health Canada, the FDA or any similar governmental or regulatory
authority (including, without limitation, other regulatory agencies outside of
Canada and the United States) has commenced, or overtly threatened to initiate,
any action to withdraw its approval or request the recall of any product of
Angiotech or its Subsidiaries, or commenced, or overtly threatened to initiate,
any action to enjoin production at any facility of Angiotech or its
Subsidiaries; and

 

  (v) to the knowledge of the Companies, as to each article of drug, device or
cosmetic manufactured and/or distributed by Angiotech or its Subsidiaries, such
article is not adulterated or misbranded within the meaning of any governmental
act or law of any jurisdiction (including, without limitation, jurisdictions
outside of Canada and the United States).

 

- 8 -



--------------------------------------------------------------------------------

 

  (s) As to each product that is developed, manufactured, tested, distributed,
held and/or marketed directly by the Companies, such product is being developed,
manufactured, held and distributed in substantial compliance with all applicable
Health Canada and FDA requirements, including, but not limited to, such
requirements relating to investigational use, pre-market clearance, good
manufacturing practices, labelling, advertising, record keeping, filing of
reports and security, except for such non-compliance that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

  (t) The board of directors of each of the Companies has: (i) approved, adopted
and declared advisable this Agreement and the transactions and agreements
contemplated hereby; (ii) determined that this Agreement is in the best
interests of the Companies and the Existing Shareholders; and (iii) resolved to
recommend approval of this Agreement and the transactions and agreements
contemplated hereby to the Existing Shareholders.

 

4. Consenting Noteholders’ Covenants and Consents

 

  (a) Each Consenting Noteholder consents and agrees to the terms of, and the
transactions contemplated by, this Agreement.

 

  (b) Each Consenting Noteholder agrees not to sell, assign, pledge or
hypothecate (except with respect to security generally applying to its
investments which does not adversely affect such Consenting Noteholder’s ability
to perform its obligations under this Agreement) or otherwise transfer (a
“Transfer”), between the date of this Agreement and the Termination Date, any
Relevant Notes (or any rights or interests in respect thereof, including, but
not limited to, the right to vote) held by such Consenting Noteholder as of the
date hereof, except to a transferee, who (i) is already a Consenting Noteholder;
or (ii) contemporaneously with any such Transfer, agrees to be fully bound as a
signatory Consenting Noteholder hereunder in respect of the Subordinated Notes
that are the subject of the Transfer by executing and delivering to the Parties
a Consent Agreement, the form of which is attached hereto as Schedule C. For
greater certainty, where the transferee is not already a Consenting Noteholder,
such transferee shall be bound by the terms of this Agreement only in respect of
the Relevant Notes that are the subject of the Transfer, and not in respect of
any other Subordinated Notes of the transferee. Each Consenting Noteholder
hereby agrees to provide Angiotech and Goodmans with written notice and, in the
case of a Transfer pursuant to subparagraph (ii) of this Section 4(b), a fully
executed copy of the Consent Agreement within three (3) Business Days following
any Transfer to a transferee described in (i) or (ii) of this Section 4(b).

 

  (c) As long as this Agreement has not been terminated in accordance with the
terms hereof, each Consenting Noteholder agrees that, until the Termination
Date, it shall:

 

  (i) provide its consent to the Exchange Offer in respect of all of its
Relevant Notes as soon as practicable after the solicitation of consents with
respect to the Exchange Offer;

 

- 9 -



--------------------------------------------------------------------------------

 

  (ii) provide its consent to the amendment, modification or deletion of any
provisions of the Subordinated Note Indenture that are required to be amended,
modified or deleted in order effectuate the transactions relating to the
Floating Rate Notes and the New Floating Rate Notes contemplated in the FRN
Support Agreement, provided that the FRN Support Agreement shall be in form and
in substance reasonably satisfactory to the Consenting Noteholders (for greater
certainty, it is acknowledged by the Consenting Noteholders that the FRN Support
Agreement executed concurrently herewith is in form and in substance reasonably
satisfactory to the Consenting Noteholders);

 

  (iii) not accelerate or enforce or take any action or initiate any proceeding
to accelerate or enforce the payment or repayment of any of its Debt (including
for greater certainty any due and unpaid interest on its Relevant Notes);

 

  (iv) to the extent it effects a Transfer of any of its Relevant Notes in
accordance with Section 4(b) hereof after 5:00 p.m. (Toronto time) on the record
date for the Exchange Offer and is entitled to consent to the Exchange Offer in
respect of such Relevant Notes on behalf of the transferee thereof, it shall
consent to the Exchange Offer in respect of such Relevant Notes on behalf of
such transferee;

 

  (v) vote (or cause to be voted) all of its Debt in any and all votes in favour
of the approval, consent, ratification and adoption of the Recapitalization
Transaction (and any actions required in furtherance thereof);

 

  (vi) execute any and all documents and perform any and all commercially
reasonable acts required by this Agreement to satisfy its obligations hereunder;

 

  (vii) on or prior to the time at which the Recapitalization is completed, make
or assist the Companies in making the notifications to Governmental Entities set
out in Schedule E and use commercially reasonable efforts to obtain or assist
the Companies in obtaining the required regulatory approvals and/or Material
third party approvals in connection with the Recapitalization set out in
Schedule E, in each case at the Companies’ expense;

 

  (viii) forbear from exercising, or directing the Trustee to exercise, any
default-related rights, remedies, powers or privileges, or from instituting any
enforcement actions or collection actions with respect to any obligations under
the Indenture, through the later of (i) the date of consummation of the Exchange
Offer and (ii) the date of implementation of the Recapitalization through
consummation of one or more Plans in Recapitalization Proceedings (as defined
below);

 

- 10 -



--------------------------------------------------------------------------------

 

  (ix) together with the other Consenting Noteholders, rescind, or direct the
Trustee to rescind, any acceleration of the amounts outstanding under the
Subordinated Notes and its consequences, including any related payment default
that results from such acceleration; and

 

  (x) not (A) object to, delay, impede or take any other action to interfere
with the acceptance or implementation of the Recapitalization Transaction;
(B) propose, file, support or vote in favour of any alternative exchange offer,
restructuring, workout or plan of compromise or arrangement or reorganization of
or for the Companies; or (C) take any action, directly or indirectly, that is
materially inconsistent with, or is intended or is likely to interfere with the
consummation of, the Recapitalization Transaction, except as required by
applicable law or by any stock exchange rules, by any other regulatory authority
having jurisdiction over the Consenting Noteholder or by any court of competent
jurisdiction.

 

  (d) Each Consenting Noteholder agrees to consent to, vote in favour of and
direct the Trustee to execute an amendment of the Subordinated Note Indenture
such that the reference to a cure period of “30 days” in Section 6.01(1) of the
Subordinated Note Indenture shall be amended to refer to “60 days”.

For greater certainty, nothing in this Agreement requires the Consenting
Noteholders or any of them to indemnify the Trustee or any other Person in any
manner whatsoever.

 

5. Companies’ Covenants and Consents

 

  (a) The Companies consent and agree to the terms of, and the transactions
contemplated by, this Agreement.

 

  (b) Once this Agreement has become effective and binding on all of the
Parties, the Companies will, in a timely manner, cause to be issued a press
release or other public disclosure in form and in substance reasonably
acceptable to Goodmans that discloses the material provisions of the
Recapitalization Terms, subject to the terms of Section 8 hereof.

 

  (c) Subject to Section 6, Angiotech shall pursue the completion of the
Recapitalization Transaction in good faith by way of an exchange offer in
accordance with the Recapitalization Terms (the “Exchange Offer”) pursuant to
which:

 

  (i)

Angiotech shall make an offer to all Noteholders to exchange each such
Noteholder’s Subordinated Notes for its pro rata portion of 90.0% of the New
Common Shares (subject to dilution for New Common Shares issued to Quill
Creditors, if any) (where each such Noteholder’s pro rata portion is based on
the principal amount of Subordinated Notes held immediately

 

- 11 -



--------------------------------------------------------------------------------

 

prior to the Effective Time by such Noteholder relative to the aggregate
principal amount of Subordinated Notes held immediately prior to the Effective
Time by all Noteholders that are entitled to receive such consideration),
provided that only Noteholders who have duly consented to the Exchange Offer
shall be entitled to receive the consideration described in this
Section 5(c)(i);

 

  (ii) if the Exchange Offer is implemented, each Consent Date Noteholder shall
receive on the Implementation Date, as additional consideration in exchange for
its Subordinated Notes, its pro rata share of 3.5% of the New Common Shares
(subject to dilution for New Common Shares issued to Quill Creditors, if any)
(where such pro rata share is based on the principal amount of Relevant Notes
held by such Consent Date Noteholder immediately prior to the Effective Time in
relation to the aggregate principal amount of Relevant Notes held by all Consent
Date Noteholders immediately prior to the Effective Time) , provided that only
Noteholders who have duly consented to the Exchange Offer shall be entitled to
receive the consideration described in this Section 5(c)(ii); and

 

  (iii) if the Exchange Offer is implemented, all restrictive covenants and
events of default provisions in the Subordinated Note Indenture shall be removed
from the Subordinated Note Indenture to the extent permitted by applicable Law.

 

  (d) Subject to any order of the Court, the Companies shall (i) pursue, support
and use commercially reasonable efforts to complete the Recapitalization in good
faith, (ii) do all things that are reasonably necessary and appropriate in
furtherance of, and to consummate and make effective, the Recapitalization,
including, without limitation (A) initiating the Exchange Offer on or before
November 29, 2010, (B) taking all steps reasonably necessary and desirable to
cause the Implementation Date to occur within the timeframes contemplated by
this Agreement and (C) using commercially reasonable efforts to satisfy the
conditions precedent set forth in this Agreement, (iii) as soon as practicable
following the date hereof, in cooperation with the Consenting Noteholders and
the Advisors, make all such filings and seek all such consents, approvals,
permits and authorizations with any Governmental Entities or third parties whose
consent is required in connection with the Recapitalization and use commercially
reasonable efforts to obtain any and all required regulatory and/or third party
approvals for or in connection with the Recapitalization and (iv) not take any
action, directly or indirectly, that is materially inconsistent with, or is
intended or is likely to interfere with the consummation of, the
Recapitalization, except as required by applicable Law or by any stock exchange
rules, or by any other Government Entity having jurisdiction over the Companies.

 

  (e) Except as provided for in the Recapitalization Terms or as otherwise
agreed to in writing by the Consenting Noteholders, the Companies shall not make
any payment or pay any consideration of any nature or kind whatsoever on account
of any amounts owing under the Subordinated Notes.

 

- 12 -



--------------------------------------------------------------------------------

 

  (f) The Companies shall proceed in good faith to enter into the FRN Support
Agreement on terms that are reasonably satisfactory to the Consenting
Noteholders and shall not (i) amend, modify or terminate the FRN Support
Agreement (including with respect to a Breaching Noteholder (as such term is
defined in the FRN Support Agreement)), (ii) pursue or complete the transactions
contemplated in the FRN Support Agreement by way of any Alternative Transaction
Structures (as such term is defined in the FRN Support Agreement) or
(iii) consent to any Person signing a Consent Agreement (as such term is defined
in the FRN Support Agreement), in each case without the prior written consent of
the Consenting Noteholders.

 

  (g) The Companies shall promptly provide the Advisors with copies of any
notices received under the FRN Support Agreement or the FRN Indenture.

 

  (h) Except as contemplated by this Agreement, including pursuant to the
Exchange Offer, and except as otherwise permitted under the Subordinated Note
Indenture, the Companies shall not amend or modify any terms or conditions of
the Subordinated Note Indenture.

 

  (i) Except as contemplated in Section 7(e) hereof, the Companies shall not
amend or modify any terms or conditions of the FRN Indenture or any indenture
governing the New Floating Rate Notes without the prior written consent of the
Consenting Noteholders.

 

  (j) Except as contemplated by Section 7(i) hereof in cooperation with the
Consenting Noteholders, the Companies shall not, without the prior written
consent of the Consenting Noteholders, refinance, replace or terminate the Wells
Fargo Facility or amend or modify any terms or conditions of the agreements
governing the Wells Fargo Facility.

 

  (k) Following a reasonable advance request by the Consenting Noteholders, the
Companies shall, to the extent permitted by law and the terms of any contractual
confidentiality obligations, and subject to and in accordance with the terms of
the Advisor Confidentiality Agreement and Noteholder Confidentiality Agreement:

 

  (i) provide the Advisors with reasonable access to the Companies’ books and
records for use in connection with the Recapitalization; and

 

  (ii) make the officers and legal and financial advisors of the Companies
available on a reasonable basis for any discussions with the Advisors.

 

  (l)

The Companies shall assist the Consenting Noteholders in their search for and
selection of directors for the board of directors of Angiotech (or, subject to
the consent of the Consenting Noteholders, a successor or parent thereof formed
in connection with the Recapitalization) that is to be put in place on the
Implementation Date, which search and selection process shall occur prior to the
Implementation Date, including by establishing a search committee appointed by
the Consenting Noteholders, hiring a search firm chosen by the Consenting

 

- 13 -



--------------------------------------------------------------------------------

 

Noteholders and paying all costs and expenses in respect of the search and
selection process, including all reasonable costs associated with the search
firm and all reasonable and documented out-of-pocket fees and expenses incurred
by any Consenting Noteholder in connection with such search and selection
process, provided that the existing CEO of Angiotech will be included in such
search and selection process and provided further that all current members of
Angiotech’s board of directors will be considered as part of such search and
selection process.

 

  (m) Angiotech shall pay the reasonable and documented fees of Goodmans,
Houlihan Lokey and one (1) United States legal counsel for the Consenting
Noteholders within 5 Business Days of the receipt of any invoice from any such
party.

 

  (n) The Companies shall not participate in any material discussions with any
party (other than legal and financial advisors to the Companies) with respect to
the Recapitalization Transaction or any alternative thereto, in each case
without providing reasonable notice to the Consenting Noteholders and an
opportunity for a representative of each Consenting Noteholder, Goodmans or
Houlihan to participate in such discussions.

 

  (o)

The Companies shall not, directly or indirectly through any Representative:
(i) solicit, initiate, knowingly facilitate or knowingly encourage (including by
way of furnishing information or entering into any agreement) any inquiries or
proposals regarding any transaction that is an alternative to the
Recapitalization Transaction (an “Other Transaction”); (ii) participate in any
substantive discussions or negotiations with any person (other than the
Consenting Noteholders and the Advisors) regarding any Other Transaction;
(iii) accept, approve, endorse or recommend or propose publicly to accept,
approve, endorse or recommend any Other Transaction; or (iv) enter into, or
publicly propose to enter into, any agreement in respect of any Other
Transaction; provided, however, that notwithstanding anything to the contrary in
this Section 5(o), the Companies may, after consultation with the Consenting
Noteholders and/or the Advisors, (but without a requirement that either
consents), pursue an Other Transaction if: (w) the Companies are in compliance,
in all material respects, with all terms and conditions of this Agreement;
(x) (1) (A) such Other Transaction is based on a proposal received from an arm’s
length third party that the Companies have not, directly or indirectly through
any Representative, solicited, initiated, knowingly facilitated or knowingly
encouraged, (B) such Other Transaction provides for the repayment in full in
cash of the principal amount of the Subordinated Notes and all accrued and
unpaid interest thereon, any outstanding fees and expenses of the Advisors and
the Expense Reimbursement on closing of the Other Transaction, (C) such Other
Transaction is reasonably expected to be subject to a binding agreement within
30 days of notice being given to the Consenting Noteholders and to be completed
within 60 days thereafter, and (D) the Companies have provided the Consenting
Noteholders with notice of their intention to pursue such Other Transaction
within five (5) Business Days of receiving the proposal in respect of such Other
Transaction; or (2) Angiotech’s board of directors has determined in good faith,
after consultation with their legal and financial advisors, that (A) the
conditions precedent to the implementation of the Recapitalization

 

- 14 -



--------------------------------------------------------------------------------

 

Transaction set out herein cannot reasonably be expected to be met, (B) the
Companies have suffered and are reasonably expected to continue to suffer a
degradation to their enterprise value that renders the Recapitalization
infeasible; and (C) the directors are compelled, in order to comply with their
fiduciary duties, to terminate this Agreement and proceed with the Other
Transaction; and (y) the Companies have terminated this Agreement in accordance
with Section 11(a)(iii) hereof.

 

  (p) The Companies shall and shall cause their applicable Representatives to,
immediately terminate any existing solicitations, discussions or negotiations
with any Person (other than the Consenting Noteholders and the Advisors) that
has made, indicated any interest in or may reasonably be expected to propose,
any Other Transaction. The Companies agree not to release any party from any
standstill covenant to which it is a party, or amend, waive or modify in any way
any such standstill covenant.

 

  (q) The Companies shall promptly (and in any event within 24 hours of receipt
by any of the Companies) notify the Consenting Noteholders and the Advisors, at
first orally and thereafter in writing, of any proposal in respect of any Other
Transaction, in each case received after the date hereof, of which it or any of
its Representatives are or become aware, or any amendments to such proposal in
respect of any Other Transaction, any request for discussions or negotiations,
or any request for non-public information relating to the Companies in
connection with such Other Transaction or for access to the books or records of
the Companies by any person that informs the Companies that it is considering
making, or has made, a proposal with respect to any Other Transaction and any
amendment thereto; and the Companies shall promptly provide to the Consenting
Noteholders and the Advisors a description of the material terms and conditions
of any such proposed Other Transaction or request. The Companies shall keep the
Consenting Noteholders and the Advisors informed of any material change to the
material terms of any such proposed Other Transaction.

 

  (r) Except as provided in Section 7(j) hereof, neither Angiotech nor its
Subsidiaries shall materially increase compensation or severance entitlements or
other benefits payable to directors, officers or employees, including by way of
a key employee incentive plan (other than the KEIP), or pay any bonuses
whatsoever, other than as required by law or pursuant to the terms of existing
benefit plans or employment contracts, true and complete copies of which have
been provided to Goodmans prior to the date hereof. Notwithstanding the
foregoing, the Companies shall not be entitled to make any severance or other
similar payments to directors or senior officers, or make any Bonus Payments to
directors or senior officers, unless such payments are approved by the Advisors
or unless such severance or other similar payments do not, in the aggregate,
exceed $250,000.

 

  (s) None of the Companies shall amalgamate, consolidate with or merge into or
sell all or substantially all of their assets to another entity, or change the
nature of their business or their corporate or capital structure.

 

- 15 -



--------------------------------------------------------------------------------

 

  (t) Except as contemplated in Section 7(e) hereof, none of the Companies shall
(i) prepay, redeem prior to maturity, defease, repurchase or make other
prepayments in respect of any indebtedness, other than as required hereby,
(ii) directly or indirectly, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any indebtedness
of any kind whatsoever (except for indebtedness that is incurred in the ordinary
course of business and that is not Material or indebtedness incurred in
connection with the New Loan Facility), and (iii) none of the Companies shall
create, incur, assume or otherwise cause or suffer to exist or become effective
any lien, charge, mortgage, hypothec or security interest of any kind whatsoever
on, over or against any of their assets or property (except for any lien,
charge, hypothec or security interest that is incurred in the ordinary course of
business and that is not Material).

 

  (u) None of the Companies shall transfer, lease, license or otherwise dispose
of all or any part of its property, assets or undertaking over $500,000 at any
one time or aggregating over $2,000,000 between the date of this Agreement and
the Termination Date. None of the Companies shall license or otherwise grant
rights to its Intellectual Property, except for licenses or grants in the
ordinary course of business that are not Material.

 

  (v) The Companies shall maintain and shall continue to maintain appropriate
insurance coverage in amounts and on terms that are customary in the industry of
the Companies.

 

  (w) The Companies shall operate their businesses in the ordinary course of
business, having regard to the Companies’ financial condition, and, in any
event, the Companies shall not enter into any Material agreement, except with
the prior written consent of Goodmans, which consent shall not be unreasonably
withheld.

 

6. CBCA Plan Recapitalization

 

  (a) Subject to 6(b) hereof, if the Minimum Exchange Offer Threshold has not
been achieved on or before January 7, 2011 (or such other date as the Companies
and the Consenting Noteholders may agree) or the Consenting Noteholders
determine in good faith that the Minimum Exchange Offer Threshold cannot
reasonably be expected to be met and so advise the Company or the Companies and
the Consenting Noteholders otherwise mutually agree in writing, the Companies
shall cease to pursue the completion of the Recapitalization Transaction by way
of the Exchange Offer and the Companies shall instead (i) continue Angiotech
from British Columbia to the Canada Business Corporations Act (Canada) (the
“CBCA”) and (ii) pursue the completion of the Recapitalization Transaction in
good faith by way of a plan of arrangement under the CBCA. Such plan of
arrangement under the CBCA shall be in form and in substance satisfactory to the
Companies and Goodmans (the “Plan”). The Plan shall bind all Noteholders to the
Recapitalization Terms pursuant to the CBCA if the Plan is approved by
Noteholders representing two-thirds of the aggregate principal amount of Notes
outstanding. If the Companies are required to pursue the completion of the
Recapitalization Transaction by way of a Plan pursuant to this Section 6(a), the
Companies shall:

 

  (i) initiate proceedings to implement the Plan under the CBCA (the
“Recapitalization Proceedings”) and take all steps reasonably necessary and
desirable to obtain the Interim Order, the Final Order and such other orders
that are acceptable to Goodmans as are required to implement the
Recapitalization Transaction pursuant to the Plan; and

 

- 16 -



--------------------------------------------------------------------------------

 

  (ii) provide draft copies of all motions or applications and other documents
the Companies intend to file with the Court to Goodmans at least three days
prior to the date when the Companies intend to file such document and such
filings shall be in form and substance acceptable to Goodmans, acting
reasonably; the interim order shall be submitted to the Court in a form mutually
agreed by the Companies and Goodmans (the “Interim Order”) and the final order
shall be submitted to the Court in a form mutually agreed by the Companies and
Goodmans (the “Final Order”), and each such order shall be subject to any
amendments that are required by the Court that are acceptable to the Companies
and Goodmans;

and each of the Consenting Noteholders shall:

 

  (iii) vote (or cause to be voted) all of its Debt in all votes and in each
vote in favour of the approval, consent, ratification and adoption of the
Recapitalization Transaction and the Plan (and any actions required in
furtherance thereof);

 

  (iv) to the extent it effects a Transfer of any of its Relevant Notes in
accordance with Section 4(b) hereof after 5:00 p.m. (Toronto time) on the record
date for the meeting of any meeting of creditors to be held to consider the
Recapitalization and the Plan and is entitled to vote on the adoption and
approval of the Recapitalization and the Plan, vote all of the Relevant Notes
that are the subject of the Transfer on behalf of the transferee in all votes
and in each vote in favour of the approval, consent, ratification and adoption
of the Recapitalization and the Plan (and any actions required in furtherance
thereof);

 

  (v) support the approval of the Plan by the Court as promptly as practicable
(but in no case later than any voting deadline);

 

  (vi) forbear from exercising, or directing the Trustee to exercise, any
default-related rights, remedies, powers or privileges, or from instituting any
enforcement actions or collection actions with respect to any obligations under
the Indenture, through the later of (i) the date of consummation of the Exchange
Offer and (ii) the date of implementation of the Recapitalization through
consummation of one or more Plans in Recapitalization Proceedings (as defined
below); and

 

- 17 -



--------------------------------------------------------------------------------

 

  (vii) together with the other Consenting Noteholders, rescind, or direct the
Trustee to rescind, any acceleration of the amounts outstanding under the
Subordinated Notes and its consequences, including any related payment default
that results from such acceleration.

 

  (b) If the Shareholder Condition has not been achieved on or before January 7,
2011 (or such other date as the Companies and the Consenting Noteholders may
agree) or the Companies and the Consenting Noteholders otherwise mutually agree
in writing, the Companies shall cease to pursue the completion of the
Recapitalization Transaction by way of the Exchange Offer or a Plan under the
CBCA, as applicable, and the Companies shall instead pursue the completion of
the Recapitalization Transaction in good faith by way of an Alternative
Recapitalization Transaction:

 

  (i) an alternative transaction to complete the Recapitalization Transaction,
including, without limitation, a plan of compromise or arrangement under the
Companies’ Creditors Arrangement Act (“CCAA”), shall constitute an Alternative
Recapitalization Transaction if such alternative transaction provides that the
Noteholders will receive at least all consideration allocated to them under the
Recapitalization Terms plus all of the consideration allocated to the Existing
Shareholders under the Recapitalization Terms, provided that in such
circumstances the Options would be cancelled and would not be issued to any
Person (such that the Noteholders would receive at least 96% of the New Common
Shares on Plan Implementation and the Existing Shareholders would receive no New
Common Shares) (an alternative transaction described in this Section 6(b)(i)
being an “Alternative Recapitalization Transaction”);

 

  (ii) the Companies and the Consenting Noteholders shall pursue in good faith
and shall support the completion of an Alternative Recapitalization Transaction
in the same manner and to the same extent and on the same conditions set out in
Section 4, Section 5, Section 6(a)(i), Section 6(a)(ii), Section 6(a)(iii) and
Section 6(a)(iv) hereof, as and to the extent applicable; and

 

  (iii) in the event of any Alternative Recapitalization Transaction, all terms,
covenants, representations and warranties in this Agreement shall be and shall
be deemed to have been made in the context of the Alternative Recapitalization
Transaction. In the event of any Alternative Recapitalization Transaction that
involves a plan of compromise or arrangement under the CCAA in conjunction with
or instead of the Plan, the references in this Agreement to the Plan shall be
deemed to be changed to include or relate to, as the case may be, a plan of
compromise or arrangement under the CCAA and the references in this Agreement to
the Recapitalization Proceedings shall be deemed to be references to proceedings
under the CCAA.

 

- 18 -



--------------------------------------------------------------------------------

 

7. Conditions to Recapitalization

The Recapitalization Transaction shall be subject to the reasonable satisfaction
of the following conditions prior to or at the time on which the
Recapitalization Transaction is implemented (the “Effective Time”), each of
which is for the exclusive benefit of the Consenting Noteholders and may be
waived by Consenting Noteholders holding not less than a majority of the
aggregate principal amount of Subordinated Notes; provided, however that the
conditions in sub-paragraphs (b), (i), (j), (k), (o), (p), (q) and (u) shall
also be for the benefit of Angiotech (provided that such conditions shall not be
enforceable by Angiotech or the Consenting Noteholders if any failure to satisfy
such conditions results from an action, error or omission by or within the
control of the Party seeking enforcement) and, if not satisfied on or prior to
the Effective Time, can only be waived by both Angiotech and Consenting
Noteholders holding not less than a majority of the aggregate principal amount
of Subordinated Notes:

 

  (a) the following events shall have occurred in a manner and on such terms as
are reasonably satisfactory to the Consenting Noteholders on or before the
following dates (or such other dates as the Companies and the Consenting
Noteholders may agree):

 

  (i) the Exchange Offer shall have been initiated in a manner and on such terms
as are reasonably satisfactory to the Consenting Noteholders on or before
November 29, 2010 (or such other date as the Companies and the Consenting
Noteholders may agree);

 

  (ii) (x) the requisite percentage of Existing Shareholders voting in person or
by proxy at a meeting of Existing Shareholders have voted in favour of one or
more resolutions that approve the Recapitalization Transaction, the
Recapitalization Terms, the Exchange Offer and, if applicable pursuant to
Section 6, the Plan or (y) a court order or exemption under applicable Law is
received that provides that no vote or meeting of the Existing Shareholders is
required to approve the Recapitalization Transaction, the Recapitalization
Terms, the Exchange Offer and, if applicable pursuant to Section 6, the Plan
(the occurrence of (x) or (y) being the “Shareholder Condition”) on or prior to
January 7, 2011 (or such other date as the Companies and the Consenting
Noteholders may agree), provided that if Shareholder Condition has not been
obtained by such date but the Companies have complied in all material respects
with Section 6 hereof within 5 Business Days of such date then the condition in
this Section 7(a)(ii) shall be deemed to be of no further effect;

 

  (iii) the Implementation Date shall have occurred no later than the Outside
Date;

 

  (b) in excess of 98% of the outstanding Subordinated Notes shall have
consented to the Exchange Offer (the “Minimum Exchange Offer Threshold”),
provided that if the Minimum Exchange Offer Threshold has not been satisfied but
the Companies have complied in all material respects with Section 6 hereof then
the condition in this Section 7(b) shall be deemed to be of no further effect;

 

- 19 -



--------------------------------------------------------------------------------

 

  (c) all press releases, disclosure documents and definitive agreements in
respect of the Recapitalization Transaction and the new (or amended) articles,
by-laws and other constating documents of the Companies or any affiliated or
related entities formed in connection with the Recapitalization Transaction, as
applicable, and all definitive legal documentation in connection with all of the
foregoing shall be in a form agreed to in advance by the Companies and the
Consenting Noteholders;

 

  (d) the structure of the Recapitalization Transaction, the identity and
structure of any successor or parent of the Companies formed in connection with
the Recapitalization Transaction and the steps required to complete the
Recapitalization Transaction shall be in form and in substance satisfactory to
the Consenting Noteholders and shall not result in adverse tax consequences for
the Consenting Noteholders, which Consenting Noteholders shall, in each case,
act reasonably;

 

  (e) there shall not exist or have occurred, after giving effect to the
Recapitalization: (i) any default or event of default (other than those defaults
or events of default that are remedied or waived) under the credit agreement
governing the Wells Fargo Facility, any other documents or agreements related to
the Wells Fargo Facility or the FRN Indenture; or (ii) any material default or
event of default under any other Material Contract (other than those defaults or
events of default that are remedied or waived);

 

  (f) the FRN Support Agreement shall be in form and in substance reasonably
satisfactory to the Consenting Noteholders (it being understood that the FRN
Support Agreement in effect as of the date hereof shall be satisfactory to the
Consenting Noteholders) and shall not have been terminated or amended without
the prior written consent of the Consenting Noteholders;

 

  (g) the transactions contemplated by the FRN Support Agreement shall have been
completed on or prior to the Effective Time;

 

  (h) from and after the Effective Time, the Floating Rate Notes and the New
Floating Rate Notes shall remain outstanding as an obligation of Angiotech (or,
subject to the consent of the Consenting Noteholders, a successor or parent
thereof formed in connection with the Recapitalization) on the same terms
provided under the FRN Indenture as of the date hereof, except as modified in
accordance with Section 7(f) hereof or in a manner reasonably acceptable to the
Consenting Noteholders;

 

  (i) the Wells Fargo Facility shall have been amended, refinanced or replaced
on such terms and with such maturity date acceptable to Angiotech and the
Consenting Noteholders, each acting reasonably, (the “New Loan Facility”) such
that the New Loan Facility shall provide the Companies with not less than $25
million and not more than $35 million in liquidity on the Implementation Date,
and which New Loan Facility may be provided by the Consenting Noteholders on
terms agreed by Angiotech and the Consenting Noteholders, each acting
reasonably;

 

- 20 -



--------------------------------------------------------------------------------

 

  (j)

a Key Employee Incentive Plan in form and in substance reasonably satisfactory
to the Companies and the Consenting Noteholders (the “KEIP”) shall have been
established that provides for payments to the beneficiaries thereof totalling no
more than US$1 million, which payments shall be triggered upon completion of the
Recapitalization Transaction and which payments shall be payable as to  2/3rd on
the Implementation Date and as to  1/3rd 3 months after such Implementation
Date;

 

  (k) a management incentive plan in form and in substance reasonably
satisfactory to the Companies and the Consenting Noteholders (the “MIP”) shall
have been established and shall provide the following consideration to the
beneficiaries of the MIP on the following terms:

 

  (i)

4% of New Common Shares to be granted on the Implementation Date (subject to
dilution for New Common Shares issued to Quill Creditors, if any), with such New
Common Shares vesting,  1/3 on the first anniversary of the Implementation Date,
 1/3 on the second anniversary of the Implementation Date; and  1/3 on the third
anniversary of the Implementation Date;

 

  (ii) options to acquire 6% of New Common Shares on a fully diluted basis
(subject to dilution for New Common Shares issued to Quill Creditors, if any) to
be granted on the Implementation Date, which options (A) vest on the same
schedule as the New Common Shares described in the immediately preceding
subparagraph, (B) are exercisable at an equity strike price that provides for a
par recovery to the Noteholders and (C) mature on the seventh anniversary of the
Implementation Date; and

 

  (iii) options to acquire 5% of New Common Shares on a fully diluted basis
(subject to dilution for New Common Shares issued to Quill Creditors, if any) to
be reserved for issuance at a later date at the discretion of the board of
directors put in place on the Implementation Date;

 

  (l) amendments to the employment agreements for the top ten officers,
executives and senior managers of the Companies (including, for greater
certainty, the NEOs) shall have been entered into on the Implementation Date in
the form provided to the Advisors on the date hereof;

 

  (m) the composition of the board of directors of Angiotech (or, if consented
to by the Consenting Noteholders, a successor or parent of Angiotech formed in
connection with the Recapitalization) shall be reasonably satisfactory to the
Consenting Noteholders and shall have been put in place on the Implementation
Date;

 

  (n)

any and all rights, demands, actions, causes of action, obligations or claims of
any kind whatsoever, whether known, unknown, matured or unmatured, including all
lawsuits and arbitration proceedings and the entitlements of the Company Holders
(as defined in the Quill Merger Agreement), held by any Person (each such Person
a “Quill Creditor”) arising under or in respect of the Quill Merger

 

- 21 -



--------------------------------------------------------------------------------

 

Agreement or otherwise, shall have been finally and irrevocably satisfied and
extinguished on the Implementation Date by the receipt by each Quill Creditor of
such Quill Creditor’s pro rata share of consideration, including, if applicable,
New Common Shares, in an amount and on terms acceptable to the Consenting
Noteholders;

 

  (o) if the Companies are required to pursue the Plan pursuant to Section 6
hereof, (i) the Plan, the Interim Order, the Final Order, all materials filed by
or on behalf of the Companies in the Recapitalization Proceedings shall be in a
form agreed to in advance by Angiotech and the Goodmans, (ii) the Plan shall
have been approved by the applicable stakeholders of the Companies as and to the
extent required by the Court in the Interim Order or otherwise, (iii) the Plan
shall have been approved by the Court and the Final Order shall be in full force
and effect prior to March 12, 2011; and (iv) the transactions contemplated by
the Plan shall have been consummated prior to the Outside Date;

 

  (p) all Material filings under applicable Laws shall have been made and any
Material regulatory consents or approvals that are required in connection with
the Recapitalization Transaction shall have been obtained and, in the case of
waiting or suspensory periods, such waiting or suspensory periods shall have
expired or been terminated;

 

  (q) there shall not be in effect any preliminary or final decision, order or
decree by a Government Entity, no application shall have been made to any
Government Entity, and no action or investigation shall have been announced,
threatened or commenced by any Government Entity, in consequence of or in
connection with the Recapitalization Transaction that restrains, impedes or
prohibits (or if granted could reasonably be expected to restrain, impede or
inhibit), the Recapitalization Transaction or any part thereof or requires or
purports to require a variation of the Recapitalization Transaction and the
Companies shall have provided the Consenting Noteholders with a certificate
signed by an officer of Angiotech certifying compliance with this Section 7(q)
as at the Effective Time;

 

  (r) the representations and warranties of the Companies set forth in this
Agreement shall be true and correct in all respects without regard to any
materiality or Material Adverse Effect qualifications contained in them at the
Effective Time with the same force and effect as if made at and as of such time,
except as such representations and warranties may be affected by the occurrence
of events or transactions contemplated and permitted by this Agreement and
except that representations and warranties that are given as of a specified date
shall be true and correct in all material respects as of such date, except where
the failure of such representations and warranties to be so true and correct,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and the Companies shall have provided the Consenting
Noteholders with a certificate signed by an officer of Angiotech certifying
compliance with this Section 7(r) as at the Effective Time;

 

  (s) there shall not exist or have occurred any Material Adverse Effect;

 

- 22 -



--------------------------------------------------------------------------------

 

  (t) unless the Recapitalization is effected by way of an Alternative
Recapitalization Transaction, the listing and posting on the TSX or other
securities exchange acceptable to the Consenting Noteholders of New Common
Shares and any other securities issued pursuant to the Recapitalization
Transaction shall have been approved by the TSX or other securities exchange,
subject only to standard listing conditions;

 

  (u) the Consenting Noteholders shall be satisfied that all securities of the
Companies and any affiliated or related entities that are formed in connection
with the Recapitalization Transaction, when issued and delivered, shall be duly
authorized, validly issued and fully paid and non-assessable and the issuance
thereof shall be exempt from all prospectus and registration requirements of
applicable Securities Legislation;

 

  (v) Angiotech shall have entered into a registration rights agreement with the
Consenting Noteholders to register the New Common Shares following the
Implementation Date;

 

  (w) the Noteholders shall have received the consideration described in the
Recapitalization Terms on the Implementation Date; and

 

  (x) the Companies shall have complied in all material respects with each
covenant in this Agreement that is to be performed on or before the Effective
Time.

 

8. Public Disclosure

 

  (a) No press release or other public disclosure concerning the transactions
contemplated herein shall be made by any of the Companies without the prior
consent of Goodmans (such consent not to be unreasonably withheld) except as,
and only to the extent that, the disclosure is required (as determined by the
Companies) by applicable Law or by any stock exchange rules on which its
securities or those of any of its affiliates are traded, by any other regulatory
authority having jurisdiction over the Companies, or by any court of competent
jurisdiction; provided, however, that the Companies shall provide the Advisors
with a copy of such disclosure in advance of any release and an opportunity to
consult with the Companies as to the contents and to provide comments thereon.

 

  (b) Notwithstanding the foregoing and subject to Section 15, no information
with respect to the principal amount of Subordinated Notes held or managed by
any individual Consenting Noteholder or the identity of any individual
Consenting Noteholder shall be disclosed by the Companies, except as may be
required by applicable Law or by any stock exchange rules on which its
securities or those of any of its affiliates are traded, by any other regulatory
authority having jurisdiction over the Companies, or by any court of competent
jurisdiction; provided, however, that the aggregate amount of Relevant Notes
held by the Consenting Noteholders collectively may be disclosed.

 

- 23 -



--------------------------------------------------------------------------------

 

  (c) Each Consenting Noteholder agrees that, except as otherwise specified in
this Agreement or in a Noteholder Confidentiality Agreement, prior to making any
public announcement or statement or issuing any press release or any other
public disclosure with respect to this Agreement, the Recapitalization, the
Exchange Offer, the Plan (if applicable) or any negotiations, terms or other
facts with respect thereto, it shall, to the extent practicable under the
circumstances, provide Angiotech and each other Consenting Noteholder with a
copy of such disclosure in advance of any release and an opportunity to consult
with Goodmans and/or Houlihan Lokey as to the contents and to provide comments
thereon.

 

9. Further Assurances

Each Party shall do all such things in its control, take all such actions as are
commercially reasonable, deliver to the other Parties such further information
and documents and execute and deliver to the other Parties such further
instruments and agreements as another Party shall reasonably request to
consummate or confirm the transactions provided for in this Agreement, to
accomplish the purpose of this Agreement or to assure to the other Party the
benefits of this Agreement.

 

10. Consenting Noteholders’ Termination Event

This Agreement may be terminated by the delivery to the Companies and Goodmans
of a written notice in accordance with Section 16(q) hereof by Consenting
Noteholders holding not less than a majority of the aggregate principal amount
of Subordinated Notes, in the exercise of their sole discretion, upon the
occurrence and, if applicable, continuation of any of the following events:

 

  (a) if any of the following events have not occurred on or before the
following dates:

 

  (i) unless the Consenting Noteholders have advised the Company that the
Minimum Exchange Offer Threshold cannot reasonably be expected to be met, the
Exchange Offer has been initiated on or before November 29, 2010;

 

  (ii) if the Companies are required to pursue the completion of the
Recapitalization Transaction by way of a Plan pursuant to Section 6(a) hereof,
the Companies have initiated the Recapitalization Proceedings on or before
January 17, 2011;

 

  (iii) if the Companies are required to pursue the completion of the
Recapitalization Transaction by way of an Alternative Recapitalization
Transaction pursuant to Section 6(b) hereof, the Companies have initiated the
applicable Recapitalization Proceedings or such other steps or actions as are
necessary to initiate the Alternative Recapitalization Transaction on or before
January 17, 2011; and

 

  (iv) the Implementation Date has occurred on or before the Outside Date;

 

- 24 -



--------------------------------------------------------------------------------

 

  (b) failure by any of the Companies to comply in all material respects with,
or default by any of the Companies in the performance or observance of, any
material term, condition, covenant or agreement set forth in this Agreement,
which is not cured within five Business Days after the receipt of written notice
of such failure or default;

 

  (c) if any representation, warranty or other statement of any of the Companies
made or deemed to be made in this Agreement shall prove untrue in any material
respect as of the date when made;

 

  (d) the issuance of any preliminary or final decision, order or decree by a
Governmental Entity, the making of an application to any Governmental Entity, or
commencement of an action or investigation by any Governmental Entity, in
consequence of or in connection with the Recapitalization Transaction, in each
case which restrains or impedes in any material respect or prohibits the
Recapitalization Transaction or any part thereof or requires or purports to
require a variation of the Recapitalization Transaction;

 

  (e) if the Recapitalization Proceedings are required to be initiated pursuant
to Section 6(a) or Section 6(b) hereof and such Recapitalization Proceedings are
dismissed, terminated, stayed or the Companies or any one of them, whether
voluntarily or involuntarily, commences or undergoes a receivership,
liquidation, bankruptcy, debt enforcement proceeding or a proceeding under the
CCCA, the Bankruptcy and Insolvency Act (Canada) or Winding-Up and Restructuring
Act (Canada), unless such event occurs with the prior written consent of the
Consenting Noteholders;

 

  (f) the appointment of a receiver, interim receiver, receiver and manager,
trustee in bankruptcy, liquidator or administrator in respect of the Companies
or any one of them, unless such event occurs with the prior written consent of
the Consenting Noteholders;

 

  (g) the amendment, modification or filing of a pleading by the Companies or
any one of them seeking to amend or modify the Recapitalization Terms, the Plan
(if applicable) or any documents related thereto, in a manner not reasonably
acceptable to the Consenting Noteholders;

 

  (h) the occurrence of an “Event of Default” as defined in the Wells Fargo
Facility or an “Event of Default” as defined in the FRN Indenture (other than
those “Events of Default” under such documents that have been remedied or
waived); provided, however, that if the Companies deliver a request to Goodmans
as to whether the Consenting Noteholders intend to exercise a termination right
under this Section 10(h), the Consenting Noteholders may only terminate this
Agreement under this Section 10(h) in respect of the particular Event of Default
specified in such request within five (5) Business Days following the delivery
of such request to Goodmans, otherwise such termination right shall be deemed to
be waived as to such Event of Default; or

 

- 25 -



--------------------------------------------------------------------------------

 

  (i) the Consenting Noteholders determine that the condition precedent in
Section 7(g) cannot reasonably be expected to be satisfied; provided however
that the Consenting Noteholders may only terminate this Agreement under this
Section 10(i) within five (5) Business Days following a request delivered to
Goodmans by the Companies on or after January 15, 2011 as to whether the
Consenting Noteholders intend to exercise a termination right under this
Section 10(i), otherwise such termination right shall be deemed to be waived and
the condition referred to in Section 7(g) shall be deemed to be waived; or

 

  (j) if the Companies take any steps or actions to pursue or provide any notice
to the Consenting Noteholders that they intend to pursue an Other Transaction.

 

11. Companies Termination Event

 

  (a) This Agreement may be terminated by the delivery to the Consenting
Noteholders (with a copy to Goodmans) of a written notice in accordance with
Section 16(q) by Angiotech (on behalf of the Companies), in the exercise of its
sole discretion, upon the occurrence and continuation of any of the following
events:

 

  (i) the issuance of any preliminary or final decision, order or decree by a
Governmental Entity, the making of an application to any Governmental Entity, or
commencement of an action or investigation by any Governmental Entity, in
consequence of or in connection with the Recapitalization Transaction, in each
case which restrains or impedes in any material respect or prohibits the
Recapitalization Transaction or any part thereof or requires or purports to
require a variation of the Recapitalization Transaction;

 

  (ii) if at any given time the Consenting Noteholders represent less than 66
2/3% of the aggregate principal amount of outstanding Subordinated Notes;
provided, however, that a termination right under this Section 11(a)(ii) shall
not arise if, within 10 Business Days after receipt of written notice by the
Companies to the Consenting Noteholders of the Companies’ intention to exercise
a termination right under this Section 11(a)(ii), additional holders of
Subordinated Notes become Consenting Noteholders pursuant to Section 16(d)
hereof and, including such additional Consenting Noteholders, Consenting
Noteholders hold not less than 66 2/3% of the aggregate principal amount of
outstanding Subordinated Notes; or

 

  (iii) if the Companies seek to pursue an Other Transaction in accordance with
Section 5(o).

 

  (b) This Agreement may be terminated as to a breaching Consenting Noteholder
(the “Breaching Noteholder”) only, by delivery to such Breaching Noteholder of a
written notice in accordance with Section 16(q) by the Companies, in exercise of
their sole discretion and provided that the Companies are not in default
hereunder, upon the occurrence and continuation of any of the following events:

 

  (i) failure by the Breaching Noteholder to comply in all material respects
with, or default by the Breaching Noteholder in the performance or observance
of, any material term, condition, covenant or agreement set forth in this
Agreement which is not cured within five Business Days after the receipt of
written notice of such failure or default; or

 

- 26 -



--------------------------------------------------------------------------------

 

  (ii) if any representation, warranty or other statement of the Breaching
Noteholder made or deemed to be made in this Agreement shall prove untrue in any
material respect as of the date when made,

and the Breaching Noteholder shall thereupon no longer be a Consenting
Noteholder.

 

12. Mutual Termination

This Agreement, and the obligations of all Parties hereunder, may be terminated
by mutual agreement between (a) the Companies and (b) Consenting Noteholders
holding not less than a majority of the aggregate principal amount of
Subordinated Notes.

 

13. Effect of Termination

 

  (a) Upon termination of this Agreement pursuant to Section 10, Section 11(a)
or Section 12 hereof, this Agreement shall be of no further force and effect and
each Party hereto shall be automatically and simultaneously released from its
commitments, undertakings, and agreements under or related to this Agreement,
except for the rights, agreements, commitments and obligations under Sections
8(b), 15 and 16, all of which shall survive the termination, and each Party
shall have the rights and remedies that it would have had it not entered into
this Agreement and shall be entitled to take all actions, whether with respect
to the Recapitalization or otherwise, that it would have been entitled to take
had it not entered into this Agreement.

 

  (b) Upon termination of this Agreement by the Companies with respect to a
Breaching Noteholder under Section 11(b) or by an Objecting Noteholder under
Section 16(n), this Agreement shall be of no further force or effect with
respect to such Breaching Noteholder or such Objecting Noteholder, as
applicable, and all rights, obligations, commitments, undertakings, and
agreements under or related to this Agreement of or in respect of such Breaching
Noteholder or such Objecting Noteholder, as applicable, shall be of no further
force or effect, except for the rights and obligations under Sections 8(b), 15
and 16, all of which shall survive such termination, and such Breaching
Noteholder or such Objecting Noteholder, as applicable, shall have the rights
and remedies that it would have had it not entered into this Agreement and shall
be entitled to take all actions, whether with respect to the Recapitalization or
otherwise, that it would have been entitled to take had it not entered into this
Agreement.

 

  (c)

Upon the occurrence of any termination of this Agreement, any and all consents
(other than the formal consents given by Consenting Noteholders in response to

 

- 27 -



--------------------------------------------------------------------------------

 

the formal solicitation of consents with respect to the Exchange Offer, which
consents shall be solicited, given and governed pursuant to the documents
governing the Exchange Offer) tendered prior to such termination by (i) the
Consenting Noteholders in the case of termination pursuant to Section 10,
Section 11(a) or Section 12 hereof, (ii) the Breaching Noteholder(s) in the case
of a termination pursuant to Section 11(b) or (iii) the Objecting Noteholder(s)
in the case of termination pursuant to Section 16(n) shall be deemed, for all
purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by the Parties in connection with the
Recapitalization and this Agreement or otherwise.

 

14. Termination Upon the Implementation Date

This Agreement shall terminate automatically without any further required action
or notice on the Implementation Date (immediately following the Effective Time).
The Companies shall pay each Consenting Noteholder its pro rata portion of the
Expense Reimbursement on the Implementation Date (where such pro rata portion is
based on the principal amount of Relevant Notes held by each such Consenting
Noteholder on the Implementation Date in relation to the aggregate principal
amount of Relevant Notes held by all Consenting Noteholders on the
Implementation Date). For greater certainty, the representations, warranties and
covenants herein shall not survive and shall be of no further force or effect
from and after the Implementation Date, provided that the rights, agreements,
commitments and obligations under Sections 8(b), 15 and 16 shall survive the
Implementation Date.

 

15. Confidentiality

The Companies agree, on their own behalf and on behalf of their Representatives,
to maintain the confidentiality of the identity and, to the extent known,
specific holdings of each Consenting Noteholder; provided, however, that such
information may be disclosed: (a) to the Companies’ respective directors,
trustees, executives, officers, auditors, and employees and financial and legal
advisors or other agents (collectively referred to herein as the
“Representatives” and individually as a “Representative”) and provided further
that each such Representative is informed of, and agrees to abide by, this
confidentiality provision; and (b) to Persons in response to, and to the extent
required by, (i) any subpoena, or other legal process, including, without
limitation, by the Court or applicable rules, regulations or procedures of the
Court, (ii) any Governmental Entity, or (iii) applicable Law. If the Companies
or their Representatives are required to disclose the identity or the specific
holdings of a Consenting Noteholder in the manner set out in the preceding
sentence, the Companies shall provide such Consenting Noteholder with prompt
written notice of any such requirement, to the extent permissible and
practicable under the circumstances, so that such Consenting Noteholder may (at
the Companies’ expense) seek a protective order or other appropriate remedy or
waiver of compliance with the provisions of this Agreement. Notwithstanding the
provisions in this Section 15 or elsewhere in this Agreement: (x) the Companies
may disclose the identity of a Consenting Noteholder in any action to enforce
this Agreement against such Consenting Noteholder (and only to the extent
necessary to enforce this Agreement against such Consenting Noteholder); and
(y) the Companies may disclose, to the extent consented to in writing by a
Consenting Noteholder (or by such Consenting Noteholder’s duly authorised
advisor), a Consenting Noteholder’s identity and holdings.

 

- 28 -



--------------------------------------------------------------------------------

 

16. Miscellaneous

 

  (a) Notwithstanding anything herein to the contrary, this Agreement applies
only to each Consenting Noteholder’s Debt and to each Consenting Noteholder
solely with respect to its legal and/or beneficial ownership of, or its
investment and voting discretion over, its Debt (and not, for greater certainty,
to any other securities, loans or obligations that may be held, acquired or sold
by such Consenting Noteholder or any client of such Consenting Noteholder whose
funds or accounts are managed by such Consenting Noteholder) and, without
limiting the generality of the foregoing, shall not apply to:

 

  (i) any securities, loans or other obligations (including Subordinated Notes)
that may be held, acquired or sold by, or any activities, services or businesses
conducted or provided by, any group or business unit within or affiliate of a
Consenting Noteholder (A) that has not been involved in and is not acting at the
direction of or with knowledge of the Companies’ affairs provided by any person
involved in the Recapitalization discussions or (B) is on the other side of an
information firewall with respect to the officers, partners and employees of
such Consenting Noteholder who have been working on the Recapitalization and is
not acting at the direction of or with knowledge of the Companies’ affairs
provided by any officers, partners and employees of such Consenting Noteholder
who have been working on the Recapitalization;

 

  (ii) any securities, loans or other obligations that may be beneficially owned
by clients of a Consenting Noteholder, including accounts or funds managed by
the Consenting Noteholder, that are not Subordinated Notes or Debt; or

 

  (iii) any securities, loans or other obligations (including Subordinated
Notes) that may be beneficially owned by clients of a Consenting Noteholder that
are not managed or administered by the Consenting Noteholder.

 

  (b) Subject to Section 16(a), nothing in this Agreement is intended to
preclude any of the Consenting Noteholders from engaging in any securities
transactions, subject to the agreements set forth in Section 4 hereof with
respect to Consenting Noteholders’ Relevant Notes and Debt.

 

  (c) This Agreement shall in no way be construed to preclude any Consenting
Noteholder from acquiring additional Subordinated Notes (“Additional Notes”). If
a Consenting Noteholder acquires Additional Notes after the date hereof, the
Consenting Noteholder shall be bound by the terms of this Agreement in respect
of such Additional Notes, and such Additional Notes shall constitute Relevant
Notes for purposes of this Agreement.

 

  (d) At any time, a holder of Subordinated Notes that is not a Consenting
Noteholder may become a Party to this Agreement by executing a delivering to the
Companies and the other Consenting Noteholders, with a copy to Goodmans, a
Consent Agreement substantially in the form of Schedule C.

 

- 29 -



--------------------------------------------------------------------------------

 

  (e) The headings of the Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof, and shall
in no way modify or restrict any of the terms or provisions hereof.

 

  (f) Unless the context otherwise requires, words importing the singular shall
include the plural and vice versa and words importing any gender shall include
all genders.

 

  (g) Unless otherwise specifically indicated, all sums of money referred to in
this Agreement are expressed in lawful money of Canada.

 

  (h) This Agreement and any other agreements contemplated by or entered into
pursuant to this Agreement, together with the Noteholder Confidentiality
Agreements and Advisor Confidentiality Agreements, constitutes the entire
agreement and supersedes all prior agreements and understandings, both oral and
written, among the Parties with respect to the subject matter hereof.

 

  (i) The agreements, representations and obligations of the Companies under
this Agreement are, in all respects, joint and several. The Companies
acknowledge and agree that any waiver or consent that the Consenting Noteholders
may make on or after the date hereof has been made by the Consenting Noteholders
in reliance upon, and in consideration for, the covenants, agreements,
representations and warranties of the Companies hereunder.

 

  (j) The agreements, representations and obligations of the Consenting
Noteholders under this Agreement are, in all respects, several (in proportion to
the percentage of the aggregate principal amount of Subordinated Notes
represented by a Consenting Noteholder’s Relevant Notes) and not joint and
several. Each Consenting Noteholder acknowledges and agrees that any waiver or
consent that the Companies may make on or after the date hereof has been made by
the Companies in reliance upon, and in consideration for, the covenants,
agreements, representations and warranties of the Consenting Noteholders
hereunder.

 

  (k) Any person signing this Agreement in a representative capacity
(i) represents and warrants that he/she is authorized to sign this Agreement on
behalf of the Party he/she represents and that his/her signature upon this
Agreement will bind the represented Party to the terms hereof, and
(ii) acknowledges that the other Parties hereto have relied upon such
representation and warranty.

 

  (l)

Except as otherwise expressly provided herein, for the purposes of this
Agreement, any matter requiring the agreement, waiver, consent or approval of
the Consenting Noteholders shall require the agreement, waiver, consent or
approval of Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes. The Companies shall be
entitled to rely on written confirmation from Goodmans that Consenting

 

- 30 -



--------------------------------------------------------------------------------

 

Noteholders representing not less than a majority of the aggregate principal
amount of Subordinated Notes have agreed, waived, consented to or approved a
particular matter.

 

  (m) Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Subordinated Notes have agreed,
approved or consented to any amendment, waiver or consent to be given under this
Agreement or under any documents related thereto, or have directed the taking of
any action provided herein or in any of the documents related thereto to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Subordinated Notes, Subordinated Notes directly or
indirectly owned by any of the Companies shall be deemed not to be outstanding.

 

  (n) This Agreement may be modified, amended or supplemented as to any matter
by an instrument in writing signed by the Companies and Consenting Noteholders
that represent not less than a majority of the aggregate principal amount of
Subordinated Notes.

 

  (o) Notwithstanding anything to the contrary herein, if this Agreement is
amended, modified or supplemented or any matter herein is approved, consented to
or waived: (i) in a manner that adversely affects the percentage equity
ownership described in Section 1(a) and Section 1(b) hereof to be provided to
Noteholders and Consent Date Noteholders, respectively; (ii) in a manner that
adversely affects the percentage equity ownership described in Section 5(c)(i)
and Section 5(c)(ii) hereof to be offered to the Noteholders and Consent Date
Noteholders, respectively, under the Exchange Offer; (iii) in a manner that
adversely affects the percentage equity ownership described in Section 6(b)(i)
to be allocated to the Noteholders in the event of an Alternative
Recapitalization Transaction; or (iv) such that the Outside Date is extended
beyond October 15, 2011, then any Consenting Noteholder that objects to any such
amendment, modification, supplement, approval, consent or waiver may terminate
its obligations under this Agreement upon five Business Days’ written notice to
the other Parties hereto (each, an “Objecting Noteholder”) and shall thereupon
no longer be a Consenting Noteholder. For greater certainty, an Objecting
Noteholder shall not be entitled to receive any consideration provided to
Consent Date Noteholders hereunder.

 

  (p) Time is of the essence in the performance of the Parties’ respective
obligations. Any date, time or period referred to in this Agreement shall be of
the essence, except to the extent to which the Parties agree in writing to vary
any date, time or period, in which event the varied date, time or period shall
be of the essence.

 

- 31 -



--------------------------------------------------------------------------------

 

  (q) All notices and other communications which may be or are required to be
given pursuant to any provision of this Agreement shall be given or made in
writing and shall be deemed to be validly given if served personally or by
facsimile transmission, in each case addressed to the particular Party:

 

  (i) if to the Companies:

Angiotech Pharmaceuticals, Inc.

1618 Station Street

Vancouver, BC V6A 1B6

 

Attention:    Tom Bailey Fax:    (604) 221-6915;

with a copy to:

Osler, Hoskin & Harcourt LLP

1 First Canadian Place

66th Floor

Toronto ON M5X 1B8

Attention:    Edward Sellers/Marc Wasserman Fax:    (416) 862-6666;

and with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:    Marc Abrams / Cristopher Greer Fax:    (212) 728-9000;

 

  (ii) if to the Consenting Noteholders, at the address set forth for each
Consenting Noteholder beside its signature hereto;

with a copy by email or fax (which shall not be deemed notice) to:

Goodmans LLP

Bay Adelaide Centre

333 Bay Street

Suite 3400

Toronto, Ontario M5H 2S7

 

Attention:    Robert Chadwick/Celia Rhea Email:   
rchadwick@goodmans.ca/crhea@goodmans.ca Facsimile:    416-979-1234,

or at such other address of which any Party may, from time to time, advise the
other Parties by notice in writing given in accordance with the foregoing. The
date of receipt of any such notice shall be deemed to be the date of delivery or
transmission thereof.

 

  (r)

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or

 

- 32 -



--------------------------------------------------------------------------------

 

incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.

 

  (s) This Agreement shall be binding upon and enure to the benefit of the
Parties hereto and each of their respective successors, assigns, heirs and
personal representatives, provided that no Party may assign, delegate or
otherwise transfer any of its rights, interests or obligations under this
Agreement without the prior written consent of the other Parties hereto, except
that each Consenting Noteholder is permitted to assign, delegate or otherwise
transfer any of its rights, interests or obligations under this Agreement as set
forth in Section 4(b).

 

  (t) This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein, without regard to principles of conflicts of law. Each Party submits to
the jurisdiction of the courts of the Province of Ontario in any action or
proceeding arising out of or relating to this Agreement.

 

  (u) The Parties waive any right to trial by jury in any proceeding arising out
of or relating to this Agreement or any of the transactions contemplated by this
Agreement, present or future, and whether sounding in contract, tort or
otherwise. Any Party may file a copy of this provision with any court as written
evidence of the knowing, voluntary and bargained for agreement between the
Parties irrevocably to waive trial by jury, and that any proceeding whatsoever
between them relating to this Agreement or any of the transactions contemplated
by this Agreement shall instead be tried by a judge or judges sitting without a
jury.

 

  (v) It is understood and agreed by the Parties that money damages would be an
insufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy of any such breach including, without
limitation, an order of the Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder.

 

  (w) All rights, powers, and remedies provided under this Agreement or
otherwise in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any right, power, or remedy thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such Party.

 

  (x) Unless expressly stated herein, this Agreement shall be solely for the
benefit of the Parties, and no other person or entity shall be a third-party
beneficiary hereof.

 

  (y) This Agreement may be signed in counterparts, each of which, when taken
together, shall be deemed an original. Execution of this Agreement is effective
if a signature is delivered by facsimile transmission or electronic (e.g., pdf)
transmission.

 

- 33 -



--------------------------------------------------------------------------------

 

[Remainder of this page intentionally left blank; next page is signature page]

 

- 34 -



--------------------------------------------------------------------------------

 

This Agreement has been agreed and accepted on the date first written above.

 

ANGIOTECH PHARMACEUTICALS, INC.

By:

 

/s/ K. Thomas Bailey

    Name: K. Thomas Bailey     Title: Chief Financial Officer

AFMEDICA, INC.

AMERICAN MEDICAL

INSTRUMENTS HOLDINGS, INC.

ANGIOTECH AMERICA, INC.

ANGIOTECH FLORIDA HOLDINGS, INC.

ANGIOTECH BIOCOATINGS CORP.,

ANGIOTECH DELAWARE, INC.

ANGIOTECH PHARMACEUTICALS (US), INC.

B.G. SULZLE, INC.

MANAN MEDICAL PRODUCTS, INC.

MEDICAL DEVICE TECHNOLOGIES, INC.

NEUCOLL, INC.

QUILL MEDICAL, INC.

SURGICAL SPECIALTIES CORPORATION

SURGICAL SPECIALTIES PUERTO RICO, INC.

SURGICAL SPECIALTIES UK HOLDINGS LIMITED

By:

 

/s/ K. Thomas Bailey

    Name: K. Thomas Bailey     Title: President

0741693 B.C. LTD.,

ANGIOTECH INTERNATIONAL

HOLDINGS, CORP.

By:

 

/s/ Jay Dent

    Name: Jay Dent     Title: P President



--------------------------------------------------------------------------------

 

SCHEDULE B

DEFINITIONS

 

Definition

  

Section or Page Number

“Additional Notes”

   Section 16(c)

“Alternative Recapitalization Transaction”

   Section 6(a)

“Angiotech”

   Page 1 (1st paragraph)

“Agreement”

   Page 1 (1st paragraph)

“Breaching Noteholder”

   Section 11(b)

“CBCA”

   Section 6(a)

“CCAA”

   Section 6(b)

“Companies” and “Company”

   Page 1 (1st paragraph)

“Company Permits”

   Section 3(r)

“Consent Date Noteholder”

   Section 1

“Consenting Noteholder(s)”

   Page 1 (1st paragraph)

“Debt”

   Section 2(a)

“Effective Time”

   Section 7

“Exchange Offer”

   Section 5(c)

“FDA”

   Section 3(r)

“Final Order”

   Section 6(a)(ii)

“Interim Order”

   Section 6(a)(ii)

“KEIP”

   Section 7(j)

“Material Contracts”

   Section 3(m)

“Minimum Exchange Offer Threshold”

   Section 7(b)

“MIP”

   Section 7(k)

“New Loan Facility”

   Section 7(i)

“Objecting Noteholder”

   Section 16(o)

“Options”

   Section 1

“Other Transaction”

   Section 5(o)

“Party” or “Parties”

   Page 1 (2nd paragraph)

“Plan”

   Section 6(a)

“Quill Creditor”

   Section 7(n)

“Recapitalization”

   Page 1 (1st paragraph)



--------------------------------------------------------------------------------

Definition

  

Section or Page Number

“Recapitalization Proceedings”

   Section 6(a)(i)

“Recapitalization Terms”

   Page 1 (1st paragraph)

“Relevant Notes”

   Section 2(a)

“Representative(s)”

   Section 15

“Shareholder Condition”

   Section 7(a)(ii)

“Transfer”

   Section 4(b)

In addition, the following terms used in this Agreement shall have the following
meanings:

“Advisor Confidentiality Agreement” means the confidentiality agreements between
(i) Goodmans and Angiotech Pharmaceuticals, Inc. and (ii) Houlihan and Angiotech
Pharmaceuticals, Inc.

“Advisors” means Goodmans and Houlihan Lokey.

“Bonus Payments” means all bonus payments, retention payments, incentive
compensation payments, service award payments or other similar payments payable
by any of the Companies to any of the Companies’ current or past employees or
consultants, in connection with the transactions contemplated by this Agreement
or otherwise.

“Business Day” means each day other than a Saturday or Sunday or a statutory or
civic holiday that banks are open for business in Toronto, Ontario, Canada.

“Commission” means the United States Securities and Exchange Commission.

“Consent Date” means November 30, 2010.

“Contracts” means all agreements, contracts, leases (whether for real or
personal property), purchase orders, undertakings, covenants not to compete,
employment agreements, confidentiality agreements, licenses, instruments,
obligations and commitments to which a Person is a party or by which a Person or
any of its assets are bound or affected, whether written or oral.

“Court” means the Ontario Superior Court of Justice.

“Disclosure Letter” means a letter from Angiotech to the Advisors dated the date
hereof.

“Existing Shareholders” means the holders of the Existing Shares at any
applicable time prior to the Effective Time.

“Existing Shares” means the common shares of Angiotech issued and outstanding at
any applicable time prior to the Effective Time.

 

- 2 -



--------------------------------------------------------------------------------

 

“Expense Reimbursement” means the amount of any and all reasonable and
documented out-of-pocket fees and expenses incurred by the Consenting
Noteholders collectively in connection with the Recapitalization Transaction,
including, without limitation, the reasonable and documented fees and expenses
of the Advisors (to the extent not already satisfied by the Companies) and any
other legal, financial or professional advisors.

“Financial Statements” means (a) the audited consolidated balance sheet of each
of the Companies as at December 31, 2010 and the related audited consolidated
statement of operations and comprehensive loss, consolidated statement of cash
flows for each of the fiscal years then ended, together with the report thereon
of independent certified public accountants, each prepared in accordance with
GAAP consistently applied throughout the periods covered, and (b) an unaudited
consolidated balance sheet of each of the Companies as of June 30, 2010, and the
related unaudited consolidated statement of operations and comprehensive loss
and consolidated statement of cash flows for such period, each prepared in
accordance with GAAP consistently applied throughout the periods covered.

“FRN Indenture” means indenture dated December 11, 2006 among Angiotech, the
guarantors party thereto and the Trustee, as trustee, pursuant to which
Angiotech issued the US$325 million aggregate principal amount of senior
floating rate notes, as amended, modified or supplemented prior to the date
hereof;

“FRN Support Agreement” means an agreement, in form reasonably acceptable to the
Consenting Noteholders pursuant to which FRN Holders agree with the Companies to
participate in an exchange offer pursuant to which they will: (A) exchange their
Floating Rate Notes for New Floating Rate Notes that will have the same terms as
the existing Floating Rate Notes and that are issued pursuant to an indenture on
the same terms as the FRN Indenture, except that: (i) the New Floating Rate
Notes shall be secured by a second lien over the assets, property and
undertaking of the Companies, subject to customary carve-outs and permitted
liens; (ii) the reference to “$100 million” in the Credit Facilities
indebtedness basket in Section 4.09(b) of the FRN Indenture shall be deleted and
replaced with “$50 million”; and (iii) the liens permitted by the general lien
basket in sub-paragraph (13) of the definition of “Permitted Liens” in the FRN
Indenture shall be limited to liens ranking junior to the New Floating Rate
Notes; (B) support the Recapitalization Transaction; (C) agree to the formation
of a successor, parent or subsidiary of Angiotech if required and/or advisable
and (D) provide a full waiver of any defaults and any change of control under
the FRN Indenture;

“Floating Rate Notes” means the floating rate notes issued by Angiotech pursuant
to the FRN Indenture.

“FRN Holders” means holders and/or investment advisors or managers with
investment discretion over the Floating Rate Notes.

“GAAP” means generally accepted accounting principles as applied in Canada or
the United States.

“Goodmans” means Goodmans LLP.

“Governmental Entity” means any government, regulatory authority, governmental
department, agency, commission, bureau, official, minister, Crown corporation,
court, board, tribunal or

 

- 3 -



--------------------------------------------------------------------------------

dispute settlement panel or other law, rule or regulation-making organization or
entity: (a) having or purporting to have jurisdiction on behalf of any nation,
province, territory or state or any other geographic or political subdivision of
any of them; or (b) exercising, or entitled or purporting to exercise any
administrative, executive, judicial, legislative, policy, regulatory or taxing
authority or power.

“Houlihan Lokey” means Houlihan Lokey Howard & Zukin Inc.

“Implementation Date” means the date on which the Recapitalization Transaction
is implemented.

“Information” means information set forth or incorporated in the Companies’
public disclosure documents filed with the applicable Canadian securities
regulators and the Commission under the Securities Legislation, as applicable,
since December 31, 2008 and prior to the execution and delivery of this
Agreement.

“Intellectual Property” means all patents, patent applications, registered
copyrights, trade names, registered trademarks and trademark applications which
are owned by or licensed to Angiotech or any of its Subsidiaries.

“Law” or “Laws” means any law, statute, order, decree, consent decree, judgment,
rule regulation, ordinance or other pronouncement having the effect of law
whether in Canada, the United States or any other country, or any domestic or
foreign state, county, province, city or other political subdivision or of any
Governmental Entity.

“Liability” or “Liabilities” means any direct or indirect liability,
indebtedness, obligation, commitment, expense, claim, deficiency, guaranty or
endorsement of or by any Person of any type, whether accrued, absolute,
contingent, matured, unmatured liquidated, unliquidated, known or unknown.

“Material” means a fact, circumstance, change, effect, matter, action,
condition, event, occurrence or development that, individually or in the
aggregate, is, or would reasonably be expected to be, material to the business,
affairs, results of operations or financial condition of the Angiotech and its
Subsidiaries (taken as a whole).

“Material Adverse Effect” means an event, change or occurrence that,
individually or together with any other event, change or occurrence, has a
material adverse impact on the financial condition, business or results of
operations of the Companies (taken as a whole) and shall include, without
limitation, the disposition by any of the Companies of any material asset
without the prior consent of the Consenting Noteholders; provided, however, that
a Material Adverse Effect shall not include, and shall be deemed to exclude the
impact of: (A) changes in Laws of general applicability or interpretations
thereof by courts or governmental or regulatory authorities, (B) any change in
the pharmaceutical and medical device industries generally, which does not
disproportionately adversely affect the Companies, (C) actions and omissions of
any of the Companies taken with the prior written consent of the Consenting
Noteholders, (D) the effects of compliance with this Agreement, including on the
operating performance of the Companies, (E) the negotiation, execution,
delivery, performance, consummation, potential consummation or public
announcement of this Agreement or the transactions contemplated by this
Agreement, including any litigation resulting therefrom or with respect thereto,
and any

 

- 4 -



--------------------------------------------------------------------------------

adverse change in customer, distributor, employee, supplier, financing source,
licensor, licensee, sub-licensee, shareholder, collaboration or joint venture
partner or similar relationships resulting therefrom or with respect thereto,
(F) changes in the market price or trading volume of Angiotech’s common shares
(it being understood that any cause of any such change may be taken into
consideration when determining whether a Material Adverse Effect has occurred or
is reasonably expected to occur), (G) any change or development in United States
financial, credit or securities markets, general economic or business
conditions, or political conditions, (H) any act of war, armed hostilities or
terrorism or any worsening thereof, or (I) any failure by the Companies to meet
internal projections or forecasts or third party revenue or earnings predictions
for any period (it being understood that any cause of any such failure may be
taken into consideration when determining whether a Material Adverse Effect has
occurred or is reasonably expected to occur).

“NEO” means any one or all of (i) Dr. William Hunter, President and Chief
Executive Officer; (ii) Mr. Thomas Bailey, Chief Financial Officer;
(iii) Mr. David McMasters, General Counsel and Senior Vice President, Legal;
(iv) Dr. Rui Avelar, Chief Medical Officer; and (v) Dr. Jeffrey Gross, Senior
Vice President, Research and Development.

“New Common Shares” means the common shares of Angiotech (or, if consented to by
the Consenting Noteholder, a successor or parent of Angiotech formed in
connection with the Recapitalization) that are issued and outstanding as of the
Effective Time.

“New Floating Rate Notes” means the new floating rate notes issued in accordance
with the FRN Support Agreement.

“Noteholder Confidentiality Agreement” means the Confidentiality Agreement
entered into or binding upon a Consenting Noteholder and one or more of the
Companies.

“Noteholders” means all holders of the Subordinated Notes.

“Outside Date” means April 30, 2011.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.

“Quill Merger Agreement” means the Arrangement and Plan of Merger dated as of
May 25, 2006 by and among Angiotech, Angiotech Pharmaceuticals (US), Inc.,
Quaich Acquisition, Inc. and Quill Medical, Inc.

“Recapitalization Transaction” means the transactions described by the
Recapitalization Terms, in form and in substance satisfactory to the Companies
and the Consenting Noteholders, pursuant to which the Recapitalization is
effectuated.

“Securities Legislation” means all applicable Laws, regulations, rules, policies
or instruments of any securities commission, stock exchange or like body in
Canada or the United States.

“Subordinated Note Indenture” means the indenture pursuant to which the
Subordinated Notes were issued by Angiotech, dated as of March 23, 2006, among
Angiotech, the guarantors party thereto and the Trustee, as trustee, as amended,
modified or supplemented prior to the date hereof.

 

- 5 -



--------------------------------------------------------------------------------

 

“Subordinated Notes” means the 7.75% senior subordinated notes due April 1, 2014
issued by Angiotech pursuant to the Subordinated Note Indenture.

“Subsidiaries” means corporations in which the Companies have a controlling
interest as defined in the Canada Business Corporations Act, including those
listed in Schedule A.

“Termination Date” means the date on which this Agreement is terminated in
accordance with the provisions hereof.

“Trustee” means Deutsche Bank National Trust Company, as successor to Wells
Fargo Bank, N.A., as trustee pursuant to the Senior Subordinated Indenture.

“Wells Fargo Facility” means the credit facilities provided to Angiotech
pursuant to the credit agreement dated February 27, 2009 among the Companies,
Wells Fargo Foothill, LLC and the other lenders that are signatories thereto (as
such agreement may be amended, restated, replaced or otherwise modified from
time to time).

 

- 6 -